                                       Louisiana Container Conrpanr'. Inc.20 l9
                                                   Balance Sheet
                                                 Decenrbcr 3 l, 20 l 9

                                                               ASSI:-lS

(-urrent Asscts
Cash on Hand                                     (2.788.-s6)
Regular C-'hecking Account                       33,488.13
Payroll Checking Account                         90,484.83
Special Accor"rnt                                  ( I 82.50)
Accour.rts Receivablc                            79   "195.9   |

Employee Advances                                     5   75 .00
Other Receivables                                (r   .000.00)

Total Current Assels                                                       200,372.81

Property and Equipment

Total Property and Equipmenl                                                        0.00

Other Assets
Deposits                                    (r   54,860.00)

Total Other Assets                                                        (r   s4,860.00)

Total Assets                                                                   45.512.81




                                            LIABILITIES AND CAPITAL

Current Liabilities
Accounts Payable                                 87,845.79
Sales Tax Payable                                   474.83
Wages Payable                                (85,341.42)
Garnishments Payable                                  (26e.1 8)
Accrued Interest Payable                         (r   ,000.00)
 IT                                                   (800.00)

Total Current Liabil ities                                                        910.02

Long-Terrn Liabilities
Notes Payable-Noncurrent                         (r   ,000.00)

Total Long-Term Liabilities                                                    (r,000.00)

Total Liabilities                                                                 (89.98)

Capital
Retained Earnings                            (29,763.7s)
Net Income                                       '7s,366.54


Total Capital                                                                  45,602.19

Total Liabilities & Capital                                                    45.5 12.81




                                      Unaudited - For Management Purposes Only

                19-80368 - #20 File 04/15/19 Enter 04/15/19 17:22:16 Main Document Pg 1 of 1
